 1                                                                     Honorable Richard A. Jones
                                                                      Honorable Mary Alice Theiler
 2
 3
 4
 5
 6
 7
 8
 9                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
10
                                         AT SEATTLE
11
12 PRABHJIT SINGH,                                    NO. C19-0940 RAJ-MAT
                                                      [PROPOSED] ORDER
13
                                     Petitioner,
14
                 v.
15
16 WILLIAM P. BARR, et al.,
17
                                    Respondents.
18
19
20          In their Joint Status Report [dkt. no. 7], the parties informed the Court that U.S.

21 Citizenship and Immigration Services has placed Petitioner in full removal proceedings and
22
     that Petitioner is no longer subject to a removal order. Accordingly, the Court orders as
23
24 follows:
25          1. Petitioner’s “Emergency Motion for Temporary Restraining Order and Stay of
26
                Removal” [dkt. no. 2] is denied as moot;
27
28

      [PROPOSED] ORDER, Singh v. Barr, et al.,                              UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
      No. C19-0940 RAJ-MAT - 1
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
1          2. The temporary stay of Petitioner’s removal and transfer to another judicial district
2
                [dkt. No. 3] is lifted; and
3
           3.      The parties are directed to file another Joint Status Report within thirty (30)
4
5          days of this Order, if this action has not already been dismissed by then.
6
7
            Dated this 20th day of August, 2019.
8
9
10                                                     A
11                                                     The Honorable Richard A. Jones
12                                                     United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     [PROPOSED] ORDER, Singh v. Barr, et al.,                               UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     No. C19-0940 RAJ-MAT - 2
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
